Citation Nr: 0015515	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder,

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel
INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the United States Army Reserves 
from April 1977 to September 1993, including a period of 
active duty for training from April 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the appellant 
seeking entitlement to service connection for a left knee 
disorder and a skin disorder.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  
However, prior to determining whether a claim is well 
grounded, VA has a duty to attempt to obtain service medical 
records that may be available and pertinent to the claim.  
38 C.F.R. § 3.103  (1999); see VBA Letter 20-99-60  (August 
30, 1999) (stating that service medical records are to be 
requested in all cases).  In this case, the Board finds that 
VA's initial duty to obtain service records has not been 
satisfied.

Initially, the Board finds that the nature and dates of the 
appellant's military service must be clarified.  The claims 
file verifies that she was on active duty for training with 
the Unites States Army Reserves in Fort Sam Houston, Texas, 
from April 1977 to October 1977.  However, the claims file 
also suggests that she had other military service both prior 
to and after that time period, although the exact dates of 
service, and military component(s) are unclear.  In her 
September 1996 application for VA disability compensation 
benefits, the appellant indicated a period of service with 
the Louisiana National Guard, ending in September 1993; the 
enlistment date is not legible.  A service personnel record 
shows that she was discharged from the United States Army 
Reserves, effective in February 1996.  Furthermore, during 
the appellant's personal hearing at the RO in June 1998, her 
representative indicated that she served from 1973 to 1977, 
during which time she injured her left knee, and that she was 
on active duty in 1992, during which time she was treated for 
a skin condition.  None of these service periods are 
currently verified by the record.

Also during the appellant's personal hearing, she stated that 
she was treated for a left knee injury at Fort Sam Houston, 
Texas, hospital in 1977, as a member of the Army Reserves.  
She reported further treatment of her knee at the Naval 
Support Activity Medical Center in New Orleans, Louisiana, 
during 1977 and 1978.  Finally, she asserted recent treatment 
for her knee at a military hospital in Yong Sung, Korea, on 
or about September 1997.

The Board recognizes that the RO made several attempts to 
obtain any and all available service medical records.  It 
requested such records from both the National Personnel 
Records Center and Army Reserve Personnel Center.  However, 
the claims file suggests that additional service medical 
records may be available, but not of record.

Overall, the Board concludes that any and all periods of 
service, either active duty or inactive duty, must be 
verified and any additional, associated service medical and 
personnel records obtained.  This development is necessary in 
order to assure that all available service medical records 
are made part of the claims file.  It is also necessary 
because, while service outpatient records show treatment for 
a skin condition in 1987, 1992, and 1993, and for a left knee 
disorder in 1994, it is not clear whether the appellant was 
on active duty, active duty for training, or inactive duty 
for training, or in civilian status, at the time of this 
treatment.  The law provides that service connection is 
available for disabilities due to disease or injury incurred 
during active duty or active duty for training, but only for 
disabilities due to injury during inactive duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131  (West 1991); 38 C.F.R. 
§§ 3.1, 3.6, 3.301, 3.303  (1999).

In light of the above, this case must be remanded back to the 
RO for additional development.  See 38 C.F.R. § 19.9  (1999) 
(stating that if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original jurisdiction).  
The Board makes no determination as to whether or not this 
claim is well grounded.  See 38 U.S.C.A. § 5107(a)  (West 
1991).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should verify all periods of 
military service of the appellant, both 
active and inactive duty.  To accomplish 
this, the RO should contact the appellant 
and have her provide specific dates of 
all service in any branch of the 
military, including the Reserves or 
National Guard.

2.  Thereafter, the RO should attempt to 
obtain all available service medical and 
personnel records from the appropriate 
records repositor(ies).  The RO should 
also attempt to obtain medical records 
from Fort Sam Houston, Texas, hospital in 
1977, and Naval Support Activity Medical 
Center in New Orleans, Louisiana, during 
1977 and 1978.  Records from the military 
hospital in Yong Sung, Korea, on or about 
September 1997, should be requested after 
obtaining the specific name of the 
facility from the appellant.  Copies of 
all correspondence and records obtained 
(not already of record) should be added 
to the claims folder.

3.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to service 
connection for a left knee disorder and 
for a skin disorder.

4.  If any action remains adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decision(s) reached.

Thereafter, the appellant and her representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



